El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Sr. Esquilín Díaz nos solicita que revisemos una re-solución del Tribunal de Circuito de Apelaciones que de-negó la reinstalación de su apelación. Dicho foro desestimó su apelación por encontrarse el Sr. Esquilín Díaz, en ese momento, prófugo de la justicia. El tribunal apelativo es-timó que a la luz de la jurisprudencia aplicable, un acusado que se evade antes de que termine el procedimiento en su contra, y que continúa evadido una vez convicto, no tiene derecho a apelar su convicción. Por entender que el Tribunal de Circuito de Apelaciones aplicó la norma correcta a los hechos particulares de este caso, y que el señor Esquilín Díaz no tiene derecho a que una vez capturado se reinstale su apelación, confirmamos.
HH
El señor Esquilín Díaz fue acusado el 12 de julio de 1993 de asesinato en primer grado, dos (2) tentativas de asesi-nato y violaciones a los Arts. 5, 6A, 8 y 8A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 415, 416a, 418 y 418a. El 15 de julio de 1993 compareció con su abogado al acto de lectura de acusación y solicitó un término para alegar. El tribunal le concedió diez (10) días para someter su alegación y le advirtió que de transcurrir dicho periodo sin registrarse alegación alguna, se registraría una alega-ción de no culpable y una solicitud de juicio por jurado. Se le citó para el 23 de agosto de 1993 y se le apercibió que de no presentarse a juicio, podrían continuarse, en su ausen-cia, los procedimientos en su contra, incluso la selección de jurado, el juicio y el pronunciamiento de sentencia. El 12 *813de agosto el tribunal declaró con lugar una solicitud de hábeas corpus y ordenó su excarcelación por haber exce-dido de seis (6) meses su reclusión.
Tras varios incidentes procesales, se señaló una vista para el 2 de noviembre de 1993, a la cual Esquilín Díaz no compareció. Su representación legal estuvo presente. El tribunal ordenó su arresto por desacato y le impuso una fianza de cien mil dólares ($100,000). El 20 de diciembre tampoco compareció a una vista de supresión de evidencia. Dicha vista se trasladó para el 24 de febrero de 1994 y se ordenó buscarlo en las cárceles y los hospitales. El 26 de abril el tribunal lo declaró prófugo y le impuso una fianza de un millón de dólares ($1,000,000).
El tribunal decidió ver el juicio en ausencia y procedió a la desinsaculación del Jurado y al desfile de prueba. El Jurado emitió un veredicto de culpabilidad en todos los cargos, excepto en la violación a los Arts. 5 y 8A de la Ley de Armas de Puerto Rico, supra. El tribunal emitió la co-rrespondiente sentencia el 28 de febrero de 1995.
El 14 de marzo la representación legal de Esquilín Díaz presentó un recurso de apelación en el Tribunal de Circuito de Apelaciones, haciendo una reserva del derecho a apelar, por si en algún momento Esquilín Díaz reingresaba a la cárcel. El 7 de junio de 1995 el tribunal apelativo dictó sentencia y desestimó la apelación. Resolvió que al conver-tirse en prófugo de la justicia, Esquilín Díaz renunció a las salvaguardas y garantías que ofrece nuestro sistema de justicia criminal, según la norma pautada en Pueblo v. Rivera Rivera, 110 D.P.R. 544 (1980).
El 29 de agosto de 1995 Esquilín Díaz, una vez captu-rado, solicitó la reinstalación de su apelación sobre la base de la reserva de derecho presentada por su abogada. Dicha solicitud fue denegada por el tribunal apelativo. Determinó que, al amparo de la jurisprudencia local y federal aplica-bles, no cabe invocar una reserva del derecho a apelar, *814puesto que la condición de prófugo equivale a una renuncia del derecho de apelación. De esta negativa recurre ante nos.
H — i HH
Tanto en la jurisdicción federal como en la nuestra, el derecho a apelar una convicción criminal es esencialmente de naturaleza estatutaria(1)
En McKane v. Durston, 153 U.S. 684 (1894), el Tribunal Supremo de Estados Unidos resolvió que, no importa la gravedad de la ofensa, un acusado convicto no tiene un derecho constitucional a apelar su convicción. Fundamentó dicha conclusión en el hecho de que la revisión de una convicción por un tribunal apelativo no es un elemento necesario del debido proceso de ley. Id., pág. 687. Dictaminó, además, que el derecho a una apelación y la determinación de aquellas circunstancias y condiciones bajo las cuales procedería, es materia que compete a cada estado.(2) Dichos pronunciamientos han sido reiterados en Jones v. Barnes, 463 U.S. 745 (1983). Véanse: Ross v. Moffitt, 417 U.S. 600 (1974); Pennsylvania v. Finley, 481 U.S. 551 (1987); Murray v. Giarratano, 492 U.S. 1 (1989); Whitmore v. Arkansas, 495 U.S. 149 (1990).
Sin embargo, la jurisprudencia federal ha reconocido que una vez el estado confiere a un acusado convicto un derecho estatutario a apelación, dicho derecho no puede *815condicionarse de modo que viole la cláusula de igual pro-tección de las leyes de la Constitución federal. Así, una vez el derecho positivo estatal o federal reconoce a un convicto el derecho a apelar, no puede condicionarse tal derecho con requisitos económicos que lo pongan fueran del alcance de un indigente. Griffin v. Illinois, 351 U.S. 12 (1956).(3) En aquellos casos en que el derecho positivo aplicable provee para una primera apelación como cuestión de derecho, el acusado convicto indigente tiene un derecho, de rango constitucional, a que se le nombre un abogado de oficio para esa primera apelación. Douglas v. California, 372 U.S. 353 (1963). El derecho a la representación legal para esa primera apelación por derecho conlleva que la asisten-cia de abogado sea adecuada, según los parámetros del de-recho a asistencia de abogado consagrado en la Enmienda Sexta. Evitts v. Lucey, 469 U.S. 387 (1985). Sin embargo, el derecho a asistencia de abogado no se extiende más allá de la primera apelación en derecho ni a recursos discre-cionales. Ross v. Moffit, supra.
Nuestra jurisdicción ha seguido los parámetros de la ju-risprudencia federal. En Pueblo v. Serbiá, 78 D.P.R. 788, 791 — 792 (1955), determinamos que:
Generalmente el derecho de apelación no es un derecho cons-titucional en el sentido de no haber sido incluido específica-mente como uno de los derechos inalienables dentro de la constitución. Es cierto que tan pronto el derecho de apelación se incorpora a un sistema de justicia pública, por acción legisla-tiva, entra a formar parte del debido proceso de ley y por lo tanto adquiere una categoría cuasi-constitucional [citas omitidas], pero no es menos cierto, que tratándose de un dere-cho que inicialmente es estatutario, la Legislatura tiene el de-recho de prescribir la forma en que se ha de apelar.
Esta categoría cuasiconstitucional del derecho a la apelación garantiza —tanto en la jurisdicción federal *816como en aquellos casos en que el derecho a apelar se ha concedido— que no se prive de él al acusado convicto de una manera arbitraria, irrazonable, discriminatoria o que viole las garantías constitucionales del debido proceso de ley e igual protección de las leyes. Así, por ejemplo, hemos reconocido que la representación legal en la etapa apela-tiva debe ser adecuada y efectiva. Pueblo v. Ortiz Couvertier, 132 D.P.R. 883 (1993).
El derecho a la apelación no existe como un derecho constitucional; es un privilegio estatutario que está disponible para aquellos que cumplen con los requisitos dispuestos en las leyes y reglas que lo regulan. No viola el debido proceso de ley un estado que de acuerdo con su reglamentación apelativa desestima la apelación de un convicto fugitivo y rehúsa reinstalar dicha apelación una vez el fugitivo convicto es capturado. Estelle v. Dorrough, 420 U.S. 534 (1975).
Aclarada la naturaleza y el alcance del derecho a la ape-lación, nos corresponde examinar la norma vigente res-pecto al derecho a la apelación de un convicto, fugitivo al momento de instar la apelación.
rH hH hH
La norma general, tanto en la jurisdicción federal como en la nuestra, respecto a un convicto que es fugitivo de la justicia durante el tiempo que está pendiente su apelación, es que procede desestimar dicha apelación. Las razones para esta norma son varias y han sido articuladas y esclarecidas por la jurisprudencia. Smith v. United States, 94 U.S. 97 (1876); Bonahan v. Nebraska, 125 U.S. 692 (1887); Eisler v. United States, 338 U.S. 189 (1949); Molinaro v. New Jersey, 396 U.S. 365 (1970); Estelle v. Dorrough, supra; United States v. Holmes, 680 F.2d 1372 (limo Cir. 1982), Ortega-Rodríguez v. United States, 507 *817U.S. 234 (1993); Pueblo v. Rivera Rivera, 110 D.P.R. 544 (1980).
En Smith v. U.S., supra, se desestimó la apelación de un convicto apelante que estaba prófugo al momento que le tocó el tumo a su apelación. Razonó el Tribunal Supremo de Estados Unidos que en el interés de proteger la autori-dad de los tribunales apelativos procedía la desestimación de la apelación. La norma pautada se basó en la teoría de la ejecutabilidad o cumplimiento. Al estar evadido el con-victo apelante, éste no puede ser compelido a cumplir la sentencia, de ésta confirmarse, ni a que comparezca a un nuevo juicio de revocarse la sentencia. Por lo tanto, cual-quier decisión del tribunal apelativo sería fútil.
En Molinaro v. New Jersey, supra, el Tribunal Supremo federal entendió que, además de las razones anteriores, la fuga de un convicto lo priva del derecho a valerse de que un tribunal apelativo adjudique su reclamo. Se basó en la doc-trina de la descalificación o privación de derecho. Consi-deró que al evadirse de la jurisdicción, el convicto prófugo en efecto renunciaba a su derecho estatutario a apelar.
En Estelle v. Dorrough, supra, se validó un estatuto que autorizaba la desestimación automática de cualquier ape-lación instada mientras el convicto estuviese evadido. El Tribunal Supremo federal razonó que dicho estatuto des-alentaba las fugas, propiciaba la entrega voluntaria de los prófugos y promovía un funcionamiento digno y eficaz de los tribunales apelativos.
En United State v. Holmes, supra, el Undécimo Circuito resolvió que, por ser estatutario el derecho a apelar, éste se renuncia al no presentar la apelación a tiempo o por abandono mismo al darse a la fuga, y que la norma en Molinaro v. New Jersey, supra, aplica independientemente de que la fuga ocurra antes o después de la convicción. Tomó en consideración que la fuga del convicto representa un desafío a la integridad del sistema de justicia, impone una demora al calendario de los tribunales *818apelativos y que dicha demora pone en desventaja al Es-tado, en cuanto a disponibilidad de testigos y evidencia, en aquellos casos en que se ordene un nuevo juicio.
En 1993 en Ortega-Rodríguez v. United States,(4) supra, el Tribunal Supremo federal creó una excepción a la norma general pautada en Smith v. United States, supra, y su progenie. Los hechos en Ortega-Rodríguez, supra, son muy particulares y claramente determinantes para entender la excepción pautada. Ortega fue uno de tres (3) acusados de posesión de narcóticos con intención de distribuir. Los tres (3) acusados fueron convictos, y antes de dictarse sentencia Ortega escapó. La corte de distrito ordenó su arresto. Fue sentenciado en ausencia a cumplir diecinueve (19) años de prisión. Los otros dos (2) coacusados apelaron sus senten-cias, pero no se presentó apelación alguna a nombre de Ortega. Once (11) meses más tarde Ortega fue capturado.
Una vez Ortega fue capturado, y estando todavía bajo la custodia de la corte de distrito, la corte de apelaciones dis-puso de la apelación de los otros dos (2) coacusados. Con-firmó la convicción de uno y revocó la del otro por insufi-ciencia de prueba. El abogado de Ortega presentó entonces, ante la corte de distrito, una moción de resenten-cia y otra moción para un fallo absolutorio. La corte de distrito negó la moción absolutoria, pero acogió la moción para dejar sin efecto la sentencia dictada. Procedió enton-ces a resentenciar a Ortega y le impuso una pena de quince (15) años. Además, Ortega fue encontrado culpable de des-acato y de no comparecer al acto de sentencia, y la pena por *819estos cargos fue impuesta para ser cumplida consecutiva-mente con las sentencias por los cargos de drogas.
Ortega presentó entonces, en tiempo, una apelación al fallo final, es decir, de la resentencia. Alegó que debía apli-carse a su caso la misma norma de insuficiencia de prueba que en el caso de su coacusado absuelto. El tribunal de apelaciones desestimó la apelación bajo la norma de United States v. Holmes, supra, por considerar que el apelante se convirtió en prófugo luego de la convicción y antes de la apelación, por lo cual había renunciado a su derecho a apelar.
El Tribunal Supremo de Estados Unidos revocó y determinó que en aquellos casos en que tanto la fuga como la captura del prófugo ocurran antes de invocar el proceso apelativo, el status de fugitivo del apelante puede no tener la suficiente conexión con el proceso apelativo como para justificar una desestimación automática de la apelación. Ortega-Rodríguez v. United States, supra, pág. 251. Cuando la fuga y el retorno del prófugo, ya sea voluntariamente o debido a su captura, ocurren mientras el caso está pendiente en el tribunal inferior, la sanción debe ser impuesta por el tribunal inferior.
El Tribunal Supremo federal en Ortega-Rodríguez v. United States, supra, hizo claro que la nueva norma pau-tada aplica sólo en aquellos casos en que el convicto se da a la fuga estando bajo la jurisdicción de la corte inferior y es capturado o regresa voluntariamente antes de invocar la jurisdicción del tribunal apelativo. Razonó que en estos ca-sos, en que tanto la fuga como la captura ocurren estando los casos pendientes bajo la jurisdicción de la corte inferior, y en las cuales el ex prófugo apelante insta a tiempo la apelación, puede que no exista la suficiente conexión entre la fuga y el proceso apelativo que conlleve la desestimación de la apelación. La razón para esta norma es que si el convicto prófugo es capturado o regresa voluntariamente antes de instar la apelación, ya no existe problema en *820cuanto a la ejecutabilidad o cumplimiento del fallo apéla-tivo, pues el convicto está bajo la jurisdicción del tribunal apelativo al momento de instar y durante el proceso de apelación y fallo. Ortega-Rodríguez v. United States, supra, pág. 244.
IV
La norma en Ortega-Rodríguez v. United States, supra, no aplica a los hechos ante nos. Esquilín Díaz invocó, me-diante la reserva hecha por su abogado, la jurisdicción del tribunal apelativo estando todavía prófugo de la justicia. Tanto es así, que el tribunal apelativo dictó sentencia y des-estimó la apelación estando Esquilín Díaz todavía prófugo. La captura de Esquilín Díaz no ocurrió, como en el caso Ortega, supra, estando todavía bajo la jurisdicción del tribunal de instancia y antes de invocar la jurisdicción del tribunal apelativo.
La pretensión de Esquilín Díaz, de que se le restituya automáticamente su derecho a apelación por haber sido capturado y encontrarse bajo la jurisdicción de los tribuna-les, sentaría un precedente peligroso. El señor Esquilín Díaz evadió la jurisdicción de los tribunales desde el co-mienzo de los procedimientos instados en su contra. Al pre-sentarse la reserva de derecho a apelación por su abogada, todavía estaba evadido y se desconocía, su paradero. No se entregó voluntariamente a las autoridades. Si no hubiese sido capturado al cabo de siete (7) meses, nada hubiese hecho acerca de su apelación.
En este caso particular existe la suficiente conexión entre la fuga de Esquilín Díaz y el proceso apelativo, como para ameritar que se desestime su apelación. Aunque es cierto que advino prófugo estando bajo la jurisdicción del tribunal de instancia, mantenía su condición de prófugo en el momento en que su abogada, para evitar que *821pasara el término jurisdiccional para apelar, presentó una reserva de derecho de apelación ante el tribunal apelativo. Al presentar dicho escrito, su abogada invocó la jurisdic-ción del tribunal apelativo. Desde ese momento existe la suficiente conexión entre la condición de prófugo de Esqui-lín Díaz y la autoridad del tribunal apelativo.
Nada hay en los autos que justifique que el tribunal apelativo acoja el recurso de apelación de Esquilín Díaz. Por un lado, si reconocemos la alegada reserva del derecho a apelar hecha por su abogada, nos encontramos con que a la fecha de invocar la jurisdicción del tribunal apelativo, Esquilín Díaz estaba prófugo, lo cual automáticamente lo coloca fuera de la excepción de Ortega-Rodríguez v. United States, supra, y bajo la norma general de Smith v. United States, supra, y su progenie. Por otro lado, si aceptamos la conclusión a que llegó el tribunal apelativo de que no existe en nuestro ordenamiento la alegada reserva de derecho de apelación hecha por la abogada de Esquilín Díaz, nos en-contramos que al momento de ser capturado Esquilín Díaz ya había transcurrido el término jurisdiccional provisto en ley para presentar su apelación.
Reiteramos que para que aplique la excepción de Ortega-Rodríguez v. United States, supra, es necesario que el convicto sea capturado o regrese voluntariamente antes de vencerse el término apelativo jurisdiccional y antes de presentar su apelación. Es sólo en esta situación, en que la captura o el regreso voluntario ocurren estando todavía bajo la jurisdicción del tribunal de instancia, en que puede decirse que dicha fuga carece de la suficiente conexión con el proceso apelativo, y que procedería bajo la norma de Ortega-Rodríguez no desestimar su apelación, siempre y cuando la presente dentro del término jurisdiccional pautado.
*822V
Nos corresponde ahora examinar si amerita hacerse una excepción a la norma vigente sobre el derecho a ape-lación de un fugitivo convicto por el mero hecho de que Esquilín Díaz se evadió antes del comienzo del juicio, y que se celebró el juicio en su ausencia con la asistencia de su representación legal. Para llegar a una determinación es necesario examinar si en el juicio celebrado se le ofrecieron a Esquilín Díaz las salvaguardas procesales que nuestro ordenamiento provee para garantizar el derecho a un de-bido proceso de ley en la celebración de un juicio del cual voluntariamente se ausentó.
La celebración de un juicio en ausencia está debida-mente atendida y regulada, y su constitucionalidad ha sido validada tanto en nuestro ordenamiento como en el federal. Díaz v. United States, 223 U.S. 442 (1912); Illinois v. Alien, 397 U.S. 377 (1970); Taylor v. United States, 414 U.S. 17 (1973); Pueblo v. Pedroza Muriel, 98 D.P.R. 34 (1969). En nuestro ordenamiento dicha situación está con-tenida en las Reglas 58(b) y 243(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
La Regla 58(b) de Procedimiento Criminal, supra, or-dena que en el acto de lectura de la acusación el tribunal señale la fecha del juicio y apercibá al acusado que de no comparecer podrá celebrarse el juicio en su ausencia. La incomparecencia voluntaria equivaldrá a una renuncia a estar presente en el proceso. La Regla 58 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, debe leerse en conjunción con la Regla 243(a), supra, la cual se refiere a la celebración del juicio sin la presencia del acusado, cuando éste no compa-rece a pesar de haber sido apercibido por el tribunal en el acto de lectura de la acusación, de acuerdo con la Regla 58(b), supra.
No hay duda de que el derecho del acusado a estar presente en el juicio es una exigencia del debido pro-*823ceso de ley. Sin embargo, tanto el Tribunal Supremo federal como nuestro Foro han validado la renuncia implícita del derecho de un acusado a estar presente en el juicio cuando, debidamente citado y apercibido según lo dis-puesto en la Regla 58(b) de Procedimiento Criminal, supra, se ausenta del juicio sin justificación alguna. La razón para esta norma es que de otro modo los acusados estarían en libertad de obstruir la celebración de los juicios ocultán-dose o haciendo imposible su localización. Pueblo v. Pedroza Muriel, supra; Pueblo v. Ortiz, 57 D.P.R. 469 (1940).
Nuestro ordenamiento provee a través de la Regla 243(a) de Procedimiento Criminal, supra, una serie de mecanismos para salvaguardar los derechos del acusado en un juicio en ausencia. En primer lugar, se requiere que el tribunal investigue sobre las causas de ausencia del acusado. Si la ausencia es involuntaria, o se debe a fuerza mayor, no puede celebrarse el juicio en ausencia. En segundo lugar, se requiere que el acusado esté representado por abogado durante todo el juicio en ausencia. Atendidos estos dos (2) requerimientos, se considera que ha quedado debidamente salvaguardado el debido proceso de ley del acusado que voluntariamente se ausenta de su juicio.
La norma general de que un convicto fugitivo de la jus-ticia al momento de instar su apelación pierde su derecho a apelar, está basada en varias consideraciones de índole procesal y sustantivo. Entre ellas se destacan la imposibi-lidad de ejecutar el mandato del tribunal apelativo, la de-terminación de que la fuga equivale a una renuncia del derecho a apelar, el deseo de desalentar las fugas y la ne-cesidad de mantener un funcionamiento eficiente de los tribunales apelativos. Al aplicar dicha norma la jurispruden-cia federal ha rehusado hacer distinciones basadas en el momento en que ocurre la fuga. La única distinción es la pautada en Ortega-Rodríguez v. United States, supra, ba-sada en el momento en que el convicto regresa a la jurisdic-ción del tribunal.
*824Es dentro de la normativa anteriormente esbozada que debe de examinarse si el hecho de desestimar la apelación de una convicción dictada tras un juicio en ausencia, cuando el convicto continua evadido de la jurisdicción al momento de instar la apelación, representa una violación a su debido proceso de ley. Opinamos que dicha violación no se configura.
Configurar automáticamente una violación al debido proceso de ley, en aquellos casos en que se desestima la apelación de un convicto que fue juzgado en ausencia y permanece evadido al momento de presentar su apelación, haría caso omiso del hecho de que el convicto fue debida-mente apercibido sobre el efecto de su ausencia, se inves-tigó si su ausencia era o no voluntaria y fue representado por su abogado, lo cual salvaguarda el debido proceso de ley. Además, daría al traste con la normativa y el esquema procesal de las Reglas 58(b) y 243(a) de Procedimiento Criminal, supra, al determinar que dicho tipo de juicio auto-máticamente viola el debido proceso de ley del convicto, cuando no es revisable por un tribunal apelativo.
Una vez hemos reconocido estatutaria y jurisprudencialmente la necesidad y la validez constitucional de celebrar un juicio en ausencia —en el cual se hayan salvaguardado los derechos del acusado cumpliendo con los requisitos de la Regla 58(b) y 243(a) de Procedimiento Criminal, supra— y habiendo dictaminado que dicho juicio no viola el debido proceso de ley, debe aplicarse la misma norma tanto al convicto que se fuga antes del juicio como el que se fuga postjuicio. No se sostiene hacer una distinción entre aquellos casos en que la fuga ocurre antes o durante el transcurso del juicio, y aquellos en que la fuga ocurre terminado el juicio pero antes de instar la apelación. No se amerita, ni es conveniente, dar un trato diferente y preferencial respecto al derecho a la apelación, basado exclusivamente en la ausencia o presencia del acusado en el juicio.
*825Reconocemos que en ambos casos, tanto en los juicios en ausencia como en los juicios en los que el acusado está presente, pueden cometerse errores que puedan ameritar la consideración de un tribunal apelativo. El denegar la apelación cierra la puerta a la consideración de dichos errores. Sin embargo, somos de la opinión que una vez el convicto se evade de la jurisdicción y permanece evadido al momento de instar la apelación, debe considerarse que ha renunciado al derecho de que un tribunal apelativo consi-dere sus planteamientos de error. La norma debe aplicarse por igual a todos los casos en que el convicto evadido no está presente al momento de presentar su apelación.
Adoptar otra posición crearía una situación inmanejable. Para comenzar se requeriría determinar qué ha de considerarse un juicio en ausencia. ¿Cuándo debe ocurrir la fuga para que el convicto se beneficie de este trato diferente? ¿Debe ser antes del inicio del juicio o antes de que el fiscal desfile la prueba, o basta que sea antes del turno de la defensa? Bajo esta normativa le convendría al convicto fugarse lo antes posible. ¿Por qué esperar hasta que haya transcurrido el juicio y perder el derecho a la apelación si se me garantiza dicho derecho de fugarme antes? Una última consideración: ¿cuándo debería regresar el convicto evadido para que se le reinstale su derecho a ape-lar? ¿Dentro de seis (6) meses, un (1) año, cinco (5), diez (10)? Si el criterio rector ha de ser la violación del debido proceso de ley del convicto porque su convicción fue me-diante un juicio en ausencia, dicha apelación tendría que ser acogida no importa el tiempo transcurrido.
En conclusión, el derecho a la apelación es de rango es-tatutario y la ausencia voluntaria durante el proceso ape-lativo equivale a su renuncia. El hecho de que el juicio, fallo y sentencia se celebren en ausencia del convicto, de-bido a su ausencia voluntaria, no viola los derechos consti-tucionales que asisten al acusado, siempre y cuando haya sido debidamente apercibido en el acto de lectura de la *826acusación y haya sido representado por su abogado. Pautar que automáticamente tiene derecho a apelar cuando re-grese o sea capturado, no importa el tiempo transcurrido, simplemente porque su abogado le reservó dicho derecho, establecería un estado de derecho peligroso e inmanejable. Su efecto sería premiar la evasión del convicto y dejar en manos del prófugo la capacidad de unilateralmente deter-minar cuándo es que ha de atenderse su apelación. Se le otorgaría al prófugo apelante el poder de obstruir el pro-ceso apelativo hasta que, a su discreción, decida regresar o sea capturado.
Ante lo anteriormente esbozado, es forzoso concluir que el hecho de que Esquilín Díaz se haya fugado tras el acto de lectura de la acusación y antes de la celebración del juicio no tiene, ni debe tener, incidencia sobre su renuncia implícita al derecho a apelar, la cual se configuró por estar evadido al momento de instar su apelación.
Por las razones anteriormente esbozadas, se confirma la decisión del Tribunal de Circuito de Apelaciones que de-negó la reinstalación de la apelación del Sr. Esquilín Díaz.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unieron el Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Rebollo López.
— O —

 En la jurisdicción federal las Reglas 3 y 4(b) de Federal Rules of Apellate Procedure, 28 U.S.C., regulan el proceso apelativo en casos criminales. En nuestra jurisdicción las Reglas 193 a 217 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, regulan el recurso de apelación.


 Algunos estados han elevado a rango constitucional el derecho a apelar una convicción criminal. La mayoría, sin embargo, lo reconoce como un derecho estatutario. Cabe señalarse que aun en aquellos estados en que se reconoce el dere-cho a apelación como uno garantizado por la Constitución estatal, los tribunales han reconocido como válida la renuncia de tal derecho. State v. Perkins, 737 P.2d 250 (1987); People v. Petersen, 442 N.E.2d 941 (1982).


 Resolvió que cuando la reglamentación del derecho a apelar requiere la pre-sentación de un récord o transcripción, el Estado debe proveer dicho récord libre de costo en los casos de indigentes.


 La propia opinión en Ortega-Rodríguez v. United States, 507 U.S. 234 (1993), reconoce lo sui generis de los hechos de este caso. En la nota al calce 9 aclara:
This sequence of events makes petitioner’s case somewhat unusual. Had the District Court denied petitioner’s motion for resentencing, petitioner would have been barred by applicable time limits from appealing his initial sentence and judgment.... Entry on the second sentence and judgment, from which petitioner noticed his appeal, is treated as the relevant ‘sentencing’ for purposes of this opinion. We have no occasion here to comment on the propriety of either the District Court’s initial decision to sentence in absentia or its subsequent decision to resentence.” (Énfasis suplido y en el original.) Ortega-Rodríguez v. United States, supra, pág. 239 esc. 9.